Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.  Claims 1-20 are presented for the examination. 

                                         Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over YUAN (US 20160360339 A1) in view of Filali-Adib (US 20120011501 A1).

As to claim 1, Yuan teaches obtaining, by a first edge computing platform, an application program component of the first edge computing platform (development and debugging may be performed for an operating system platform of the source device 900, para[0173], In 5-15/ The source device 10[a first edge computing platform] may install a plurality of shareable applications. The plurality of shareable applications may have different appropriate numbers of the target devices 20 that are accessible, para[0101], In 12-25), and an application program component of a second edge computing platform(the source device 10 creates a window instance[an application program component] of the sharing application for the target device 20[second edge computing platform], para[0085]/ operating system (OS) wherein  the  first application program component of the first edge computing platform and the second application program component of the second edge computing platform are application program components in a global application program( the source device 10 starts the sharing[global] application and creates a temporary window instance of the sharing[global]  application for the target device 20, para[0103]/ sharing an application between a target device 20 and a source device 10, according to an exemplary embodiment. Referring to FIG. 1, the target device 20 and the source device 10 may share [global] the same application. The target device 20 may use an application installed in the source device 10 but may not install the application itself, para[0047]); and sending, by the first edge computing platform, the application program component of the second edge computing platform to the second edge computing platform (In operation 640, the source device 10 starts the sharing application and creates a temporary window instance[application program component] of the sharing application for the target device 20[second edge computing platform]). In operation 650, the source device 10 transmits static or dynamic windows created during execution of the sharing application to the target device 20, para [0103] to para [0104]).
YUAN does not teach wherein each of the first edge computing platform and the second edge computing platform is part of the edge computing system; and sending, by the first edge computing platform, the second application program component to the second edge computing platform, which installs the second application program component thereon. However, Filali-Adib teaches wherein each of the first edge computing platform and the second edge computing platform is part of the edge computing system; and sending, by the first edge computing platform, the second application program component to the second edge computing platform, first/second edge computing platform 101], the virtual OS 102[first/second edge computing platform], and other virtual OS's 105 and 106[first/second edge computing platform] running on the computer 150[edge computing system]), para[0032], ln 32-40/  A global kernel extension is a kernel extension that can be shared by more than one virtual OS. For example, a kernel extension may include a device driver for hardware that multiple virtual OS's may need access, para[0035], ln 1-10/ product for managing kernel extensions[first/second components] for one or more virtual operating systems …where the plurality of instances of the operating system are managed by a second of the plurality of the instances of the operating system, where the plurality of the instances of the operating system share a kernel[global application program], and where the kernel extension[first/second components] extends functionality of the kernel[global application program]. In some embodiments, the computer readable program code can further be configured to access a list maintained by the second of the plurality of instances of the operating system, and make an entry in the list that indicates that the first of the plurality of the instances of the operating system requested to load the kernel extension, para[0007], ln 10-25/ the system detects that the virtual OS starts, and then the system provides a copy of the kernel extension file to the virtual OS (206) , para[0027], ln 1-5/Some embodiments of the inventive subject matter provide rights to a virtual OS to dynamically load and unload kernel extensions while enacting restrictions and security mechanisms that ensure that virtual OS only loads and unloads kernel extensions that are permitted or that are non-detrimental, para[0021]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of YUAN with Filali-Adib to 
As to claim 2, YUAN teaches  before obtaining the first application program component and the second application program component, obtaining, by the first edge computing platform, registration information of the second edge computing platform, wherein the registration information comprises one piece of the following information or any combination thereof: an identity of the second edge computing platform, a type of a device in which the second edge computing platform is located, a model of the device, a capability of the device, a function of the device, a communications module identity of the device, and location information of the device in a network(para[0057]/ para[0071]) .
As to claim 3, YUAN teaches the method further comprises: allocating, by the first
edge computing platform, an identity to an instance corresponding to the global application
program; and sending, by the first edge computing platform, identity of the instance corresponding to the global application program to the second edge computing platform (para [0153], ln 20-34).
As to claim 4, YUAN teaches  creating, by the first edge computing platform, an instance of application program component , and allocating an identity to instance of the application program component ( para[0084], ln 1-10/ para[0101], ln 12-25) .
As to claim 5, YUAN teaches  after creating the instance of the first application program component, registering, by the 3 Atty. Docket No.: 210167.1054.6 (P1032)first edge computing platform, one or more of an parameter of 
As to claim 6, YUAN teaches after sending the second application program component to the second edge computing platform, receiving, by the first edge computing platform, first response information from the second edge computing platform, wherein the first response information comprises one or more of an-a parameter of the instance of the first application program component or a communications model of the second edge computing platform (para [0084]/para [0100]).
As to claim 7, YUAN teaches further comprising: after receiving the first response information from the second edge computing platform, performing, by the first edge computing platform, an adjustment on application program components or resource scheduling on an access network based on one or more of parameters of application program component instances or a communications models of the first edge computing platform and the second edge computing platform (para [0133]).
As to claim 8, YUAN teaches  after sending the second application program component to the second edge computing platform, receiving, by the first edge computing platform, second response information from the second edge computing platform, wherein the second response .
As to claim 9, YUAN teaches after sending the second application program component to the second edge computing platform, obtaining, by the first edge computing platform, an application program event report; and generating, by the first edge computing platform, one or more of the first application program component or the second application program component based on the application program event report (para [0084]/ para [0087].
As to claim 10, YUAN teaches  after sending the second application program component to the second edge computing platform obtaining, by the first edge computing platform, an application program event report; and generating, by the first edge computing platform based on the application program event report, one or more of an application program component module corresponding to an application program component instance identity of the first edge computing platform or an application program component module corresponding to an application program component instance identity of the second edge computing platform, wherein the application program component module comprises at least one of a process module, an event trigger module, an execution action module, and an algorithm module( para[0078]/ Fig
4/ para [0132] to para [0133].
As to claim 11, YUAN teaches  he obtaining, of the application program event report comprises: obtaining, by the first edge computing platform, the application program event report from the second edge computing platform; or obtaining, by the first edge computing platform, the application program event report, generated by the first edge computing platform, after an 
As to claim 12, YUAN teaches the obtaining, of the first application program component and the second application program component comprises: obtaining, by the first edge computing platform, the first application program component and the second application program component from a previous-level first edge computing platform; or the first edge computing platform (para [0101], ln 15-25/ para [0149] to para [0150]).
As to claims 13, 14, 15, 16, 17, 18, 19, 20, they are rejected for the same reasons as to
claims 1, 2, 3, 4, 6, 8, 9, and 10 above.
Response to the argument: 

3.	Applicant amendment filed on 06/24/2021 has been considered but they are not persuasive: 
Applicant argued in substance that: 
 (1) “Yun does not disclose that each of the first application program component and the second application program component is an application program component in the global application program.”
(2) “In Yun, no component of the sharing application is installed in the target device, whereas in Applicant's claim 1, the second application program component of the global application program is installed in the second edge computing platform.”
30.	 Examiner respectfully disagreed with Applicant's remarks:
               As to the point (1), YUAN the source device 10 starts the sharing[global] application and creates a temporary window instance of the sharing[global]  application for the target device 20, para[0103]/ sharing an application between a target device 20 and a source device 10, global] the same application.
 In additional, Filali-Adib teaches product for managing kernel extensions[first/second components] for one or more virtual operating systems …where the plurality of instances of the operating system are managed by a second of the plurality of the instances of the operating system, where the plurality of the instances of the operating system share a kernel[global application program], and where the kernel extension[first/second components] extends functionality of the kernel[global application program]. In some embodiments, the computer readable program code can further be configured to access a list maintained by the second of the plurality of instances of the operating system, and make an entry in the list that indicates that the first of the plurality of the instances of the operating system requested to load the kernel extension, para [0007], ln 10-25).
	As to the point(2), Filali-Adib teaches one embodiments of the inventive subject matter provide rights to a virtual OS to dynamically load and unload kernel extensions while enacting restrictions and security mechanisms that ensure that virtual OS only loads and unloads kernel extensions that are permitted or that are non-detrimental, para[0021].

 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to LECHI TRUONG whose telephone number is (571) 272-3767.
The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Chow, Dennis can be reached on (571) 272-7767. The fax phone number for the
organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
 may be obtained from either Private PAIR of Public PAIP. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP
system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
 /LECHI TRUONG/ Primary Examiner, Art Unit 2194